MANDATE

THE STATE OF TEXAS

TO THE 73RD JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on July 15, 2015, the cause upon appeal to revise
or reverse your judgment between

Mava Hurd and Leonard Izzo, Appellant

V.

Rapier Family Foundation, Appellee

No. 04-15-00105-CV and Tr. Ct. No. 2014-CI-14969

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s memorandum opinion of this date, the
parties’ joint motion to dismiss this appeal is GRANTED, and this appeal is
DISMISSED. See TEX. R. APP. P. 42.1(a); 43.2(f). Costs of appeal are taxed
against the parties who incurred them.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on September 21, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00105-CV

                                  Mava Hurd and Leonard Izzo

                                                     v.

                                    Rapier Family Foundation

         (NO. 2014-CI-14969 IN 73RD JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          KAREN BRADLEY
MOTION FEE                         $10.00   E-PAID          JOSEPH SPENCE
MOTION FEE                         $10.00   E-PAID          JOSEPH SPENCE
MOTION FEE                         $10.00   E-PAID          JOSEPH SPENCE
CLERK'S RECORD                    $750.00   PAID
FILING                            $100.00   E-PAID          EDYE BROWN
INDIGENT                           $25.00   E-PAID          EDYE BROWN
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          EDYE BROWN
STATEWIDE EFILING FEE              $20.00   E-PAID          EDYE BROWN


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this September 21, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853